DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive. 
	Applicant asserts, on page 11 of Remarks, that “The invention takes place in a synchronized network i.e. where all cells of an operator in unlicensed spectrum have same Synchronous Frame number, which is part of the MIB. With the invention, only those cells are considered for further reselection. A list check according to Siomina can be implemented in addition and subsequently. However Siomina cannot constitute an anticipation of the invention as this document does not disclose nor suggest an intermediate discard before reading a cell identifier. It even less discloses or suggests such a discard to be based specifically on a similarity of SFN.”
	Applicant’s assertion is moot, because none of the pending claims recite any act of discarding.  
Applicant’s arguments with respect to the newly added limitation has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siomina et al., U.S. Patent No. 10,548,181 (hereinafter Siomina).
	Regarding claim 12, Siomina discloses a base station of a cellular network, configured to support unlicensed spectrum access (disclosed is a cellular network base station, according to column 16 lines 14-35, Fig. 7 [element 14], whereby said cellular network operates in unlicensed spectrum, according to column 18 lines 28-51), 
	further configured to transmit to at least one camping user equipment an indication relating to at least one of a set of configuration parameters of the cellular network comprising data relating to frame numbering (SFN) (a UE camps on a serving cell, according to column 19 lines 1-5, column 32 lines 19-26, whereby said UE acquires the Cell Global Identifier (CGI) of its serving cell, according to column 15 line 64 to column 16 line 7, whereby a CGI is a physical cell identifier, according to column 5 lines 14-30, whereby physical cell identities are considered to be radio configuration parameters, according to column 50 lines 4-12, whereby a UE with an extended Discontinuous Reception cycle (eDRX), during a Paging Time Window (PTW), acquires the CGI, according to column 15 line 64 to column 16 line 7, whereby eDRX parameters, including the length of said PTW, are related to a Hyper System Frame Number (H-SFN), according to column 4 lines 8-58, Fig. 4).
	Claim 15 recites the method according to which the base station of claim 12 operates, and is therefore rejected on the same grounds as claim 12.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 4, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Balasubramanian et al., U.S. Patent Application Publication 20180343638 (hereinafter Balasubramanian).
	Regarding claim 1, Siomina discloses a method for a user equipment for operating in a first cellular network supporting unlicensed spectrum access (disclosed is a method according to which a UE operates in a cellular network, according to Abstract, column 7 lines 21-43, column 16 lines 14-35, Fig. 7, whereby said cellular network operates in unlicensed spectrum, according to column 18 lines 28-51), 
	the user equipment camping on a first base station of the first cellular network (the UE camps on a serving cell, according to column 19 lines 1-5, column 32 lines 19-26), 
	the user equipment maintaining a first set of configuration parameters of the cellular network comprising data relating to frame numbering (SFN) (the UE maintains a CSG whitelist of the physical cell identities of cells that said UE is allowed to reselect to, whereby said physical cell identities are considered to be radio configuration parameters, according to column 50 lines 4-12, whereby a UE with an extended Discontinuous Reception cycle (eDRX), during a Paging Time Window (PTW), acquires the CGI, according to column 15 line 64 to column 16 line 7, whereby eDRX parameters, including the length of said PTW, are related to a Hyper System Frame Number (H-SFN), according to column 4 lines 8-58, Fig. 4), 
	the method comprising for the user equipment the steps of: 
	measuring strength of signals transmitted by the first base station (the UE performs power measurements on signals transmitted by the serving cell, according to column 21 lines 8-39 and 56-66), 
	measuring strength of signals transmitted by at least one of a set of neighbor base stations operating in unlicensed spectrum (the UE performs power measurements on one or more neighbor cells, according to column 8 lines 12-19, column 21 lines 8-39, whereby said power measurements are performed in unlicensed spectrum, according to column 18 lines 28-51), 
	determining a second set of configuration parameters corresponding to the cellular network that at least one second base station out of the set of neighbor base stations is part of, by retrieving said set of configuration parameters from said second base station (the UE acquires the Cell Global Identifier (CGI) of a neighbor cell, according to column 15 line 64 to column 16 line 7, whereby a CGI is a physical cell identifier, according to column 5 lines 14-30, whereby physical cell identities are considered to be radio configuration parameters, according to column 50 lines 4-12), 
	considering said at least one second base station for cell re-selection under the conditions: 
	the measured signal strength for said at least one second base station is higher than said measured signal strength of first base station (a cell reselection procedure is performed when, based on the UE’s power measurements, a neighboring cell is determined to be stronger than the serving cell, according to column 21 lines 8-66), and 
	said determined second set of configuration parameters corresponds to said maintained first set of configuration parameters (reselection to a new cell is allowed when that cell’s physical cell identity belongs to the UE’s CSG whitelist, according to column 50 lines 4-12), 
	carrying out a cell selection to said second base station when said conditions apply (reselection to the strongest cell is performed (whereby reselection to a new cell is allowed when that cell’s physical cell identity belongs to the UE’s CSG whitelist, according to column 50 lines 4-12), according to column 21 lines 8-66).
	Siomina does not expressly disclose that the determined second set of configuration parameters comprises data relating to frame numbering (SFN).
	Balasubramanian discloses that the determined second set of configuration parameters comprises data relating to frame numbering (SFN) (a UE is configured to determine the information identifying the system frame numbering of a plurality of target cells while the UE is camped on a serving cell, according to [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina with Balasubramanian such that the determined second set of configuration parameters comprises data relating to frame numbering (SFN).
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce the occurrence of collisions when multiple RATs are used (Balasubramanian:  [0007]-[0008]).
	Claim 7 recites the user equipment that performs the method of claim 1, and is therefore rejected on the same grounds as claim 1.
	Regarding claim 4, the combination of Siomina and Balasubramanian discloses all the limitations of claim 1.  Additionally, Siomina discloses that the set of configuration parameter comprises data relating to a distribution of reference signals over the frequency spectrum used by the first base station comprising pre-known sequences on specific frequency and/or time occasions (the UE receives radio configuration parameters, including carrier frequency information, for inter-frequency cells, according to column 32 lines 32-43, column 50 lines 4-25).
	Claims 8 and 10 do not differ substantively from claims 2 and 4, respectively, and are therefore rejected on the same grounds as claims 2 and 4, respectively.  

8.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Balasubramanian as applied to claims 1 and 8 above, further in view of Seo et al., 2019/0268817 (hereinafter Seo).
	Regarding claim 3, the combination of Siomina and Balasubramanian discloses all the limitations of claim 2.
	Neither Siomina nor Balasubramanian expressly discloses that the user equipment receives from the first base station an indication that the base stations of the cellular network are operating frame synchronized.
	Seo discloses that the user equipment receives from the first base station an indication that the base stations of the cellular network are operating frame synchronized (base stations in a cellular network operate frame synchronized, according to [0100], [0113], and a UE is informed of a change of frame synchronization (the UE therefore receives an indication that base stations of the cellular network are operating frame synchronized), according to [0118]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina as modified by Balasubramanian with Seo such that the user equipment receives from the first base station an indication that the base stations of the cellular network are operating frame synchronized.
	One of ordinary skill in the art would have been motivated to make this modification in order to handle frame synchronization errors between base stations (Seo:  [0100], [0113]).
	Claim 9 does not differ substantively from claim 3, and is therefore rejected on the same grounds as claim 3.

9.	Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Balasubramanian as applied to claims 1 and 7 above, further in view of Määttänen et al., U.S. Patent Application Publication 2020/0053583 (hereinafter Määttänen).
	Regarding claim 5, the combination of Siomina and Balasubramanian discloses all the limitations of claim 1.
	Neither Siomina nor Balasubramanian expressly discloses that the set of configuration parameter comprises the synchronization sequence of at least one of the primary synchronization channel and the second synchronization channel or a combination thereof.
	Määttänen discloses that the set of configuration parameter comprises the synchronization sequence of at least one of the primary synchronization channel and the second synchronization channel or a combination thereof (a UE handles Radio Resource Management (RRM) measurements via the use of a carrier comprising a plurality of Synchronization Sequence Blocks (SSBs), whereby said UE receives, from a network node, an indication of a Measurement Object (MO) pointing to a frequency location of a primary SSB, according to Abstract, [0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina as modified by Balasubramanian with Määttänen such that the set of configuration parameter comprises the synchronization sequence of at least one of the primary synchronization channel and the second synchronization channel or a combination thereof.
	One of ordinary skill in the art would have been motivated to make this modification in order to enhance performance of a wireless communications network (Määttänen:  [0019]).
	Regarding claim 6, the combination of Siomina, Balasubramanian, and Määttänen discloses all the limitations of claim 5.
	Neither Siomina nor Balasubramanian expressly discloses receiving from the first base station information relating to an intra-frequency neighbor cell list comprising a plurality of synchronization sequence combinations used by neighbor base stations belonging to the same cellular network as the first base station.
	Määttänen discloses receiving from the first base station information relating to an intra-frequency neighbor cell list comprising a plurality of synchronization sequence combinations used by neighbor base stations belonging to the same cellular network as the first base station (the network node configures the UE to use a plurality of SSBs to find intra-frequency neighbor cells, according to [0053], [0057]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina as modified by Balasubramanian as modified by Määttänen with Määttänen by receiving from the first base station information relating to an intra-frequency neighbor cell list comprising a plurality of synchronization sequence combinations used by neighbor base stations belonging to the same cellular network as the first base station.
	One of ordinary skill in the art would have been motivated to make this modification in order to enhance performance of a wireless communications network (Määttänen:  [0019]).
	Claim 11 does not differ substantively from claim 5, and is therefore rejected on the same grounds as claim 5.  

10.	Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina as applied to claims 12 and 15 above, in view of Seo.
	Regarding claim 13, Siomina discloses all the limitations of claim 12.  
	Siomina does not expressly disclose that the indication comprises that the base stations of the cellular network are operating frame synchronized.
	Seo discloses that the indication comprises that the base stations of the cellular network are operating frame synchronized (base stations in a cellular network operate frame synchronized, according to [0100], [0113], and a UE is informed of a change of frame synchronization (the UE therefore receives an indication that base stations of the cellular network are operating frame synchronized), according to [0118]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina with Seo such that the indication comprises that the base stations of the cellular network are operating frame synchronized.
	One of ordinary skill in the art would have been motivated to make this modification in order to handle frame synchronization errors between base stations (Seo:  [0100], [0113]).
	Claim 16 does not differ substantively from claim 13, and is therefore rejected on the same grounds as claim 13.  

11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Siomina as applied to claim 12 above, further in view of Määttänen.
	Regarding claim 14, Siomina discloses all the limitations of claim 12.  
	Siomina does not expressly disclose that the base station is configured to transmit to at least one camping user equipment information relating to an intra- frequency neighbor cell list comprising synchronization sequence combinations used by at least one neighbor base station belonging to the same cellular network as said base station.
	Määttänen discloses that the base station is configured to transmit to at least one camping user equipment information relating to an intra- frequency neighbor cell list comprising synchronization sequence combinations used by at least one neighbor base station belonging to the same cellular network as said base station (the network node configures the UE to use a plurality of SSBs to find intra-frequency neighbor cells, according to [0053], [0057]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina with Määttänen such that the base station is configured to transmit to at least one camping user equipment information relating to an intra- frequency neighbor cell list comprising synchronization sequence combinations used by at least one neighbor base station belonging to the same cellular network as said base station.
	One of ordinary skill in the art would have been motivated to make this modification in order to enhance performance of a wireless communications network (Määttänen:  [0019]).

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645